Title: From James Madison to Thomas Cooper, 5 January 1823
From: Madison, James
To: Cooper, Thomas


                
                    Dr Sir,
                    Montpellier, January 5th, 1823.
                
                I have received the “Report” on the state of the South Carolina College, covered by your favor of December 21. I have read it with very sincere pleasure as the harbinger of days happy for yourself, as well as prosperous for the Institution. You are not, I perceive, without an adversary of the same family which raised its cries against you elsewhere. The triumphs of education under your auspices may prove an antidote to the ambition which would monopolize the fountains of knowledge, which is another name for power.
                Our University is still at a halt. Whether the present Representatives of the people are as blind as their predecessors, is yet to be learnt. I have as many fears as hopes.
                I enclose a little tract, of which I have just received a couple of copies from the author. It will be at least a harmless duplicate, if you should be otherwise possessed of one. If it has any good pretensions, you will be more able to do them justice than I am.
                I take this occasion, though aware of its lateness, to thank you for your Introductory Lecture on Chemistry; of which the merits certainly never had a more persuasive illustration. With great esteem and cordial regards.
            